Citation Nr: 1757233	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-13 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a disability manifested by head pain.

3. Entitlement to service connection for current residuals of a claimed injury to the left Achilles' tendon.

4. Entitlement to service connection for residuals of a claimed injury to both feet.

5. Entitlement to an increased evaluation for flat feet, currently rated as zero percent disabling prior to March 16, 2015, and 30 percent disabling since March 16, 2015.

6. Whether new and material evidence has been received to reopen a previously denied claim for service connection for an irregular heartbeat.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).

REPRESENTATION

Appellant represented by:	J. Nathaniel Guin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1995.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California and Montgomery, Alabama.  In August 2009, the RO in San Diego issued a rating decision denying service connection for claimed disabilities of the neck, feet, and left Achilles tendon.  The RO also denied service connection for a claimed disability characterized by head pain.  The Veteran appealed these rulings to the Board and jurisdiction over the case was later transferred to the Montgomery RO.  In February 2010, the Montgomery RO denied the Veteran's request for an increased rating for his service-connected flat feet disability.  In November 2010, the Montgomery RO continued to deny an increased rating for flat feet and also denied the Veteran's request to reopen a previously denied claim for service connection for an irregular heartbeat.  The Veteran also appealed these rulings to the Board.

In April 2015, the RO increased the disability rating for flat feet from zero percent to 30 percent.  The Veteran's request for a higher rating remains on appeal because the Veteran has not expressed satisfaction with the amount of the increase.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  It is also clear from the correspondence of the Veteran's attorney that the Veteran seeks an earlier effective date for the currently assigned 30 percent rating. 

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In his hearing testimony, the Veteran said that he was unable to work because of pain in his lower extremities.  When the issue of TDIU is raised by the record during the appeal of a claim for an increased rating, the issue of TDIU is considered part of the pending claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Following this principle, the Board has added TDIU to the list of issues in this appeal.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating for Flat Feet

During his hearing testimony, the Veteran said that the symptoms associated with his service-connected flat feet are worse now than they were at the time of the most recent VA examination.  When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The Board will remand the increased rating claim so that a new examination can be arranged.  

	

Request to Reopen Claim for Service Connection for Irregular Heart Beat

In June 2002, the RO in St. Petersburg, Florida denied the Veteran's initial claim for service connection for an irregular heartbeat.  The reason for the denial was that the RO concluded that the Veteran's irregular heart beat was not a disability for which service-connected compensation may be granted.  Between the date of that decision and his filing of the claim which is now on appeal, the Veteran made additional requests to reopen his previously denied claim, all of them unsuccessful.

In support of his current request to reopen the claim, the Veteran submitted records concerning his treatment by a cardiologist in private practice.  The cardiologist's records mention the presence of heart palpitations.  But they refer to a normal cardiac stress test in October 2009.  According to a letter from the cardiologist, dated April 2010, "His palpitations are completely resolved since he has been on a beta-blocker."  

April 2010 is the date of the most recent records from the cardiologist which are available to the Board.  But more recent VA treatment records, dated September 2014, indicate that the Veteran continued to have appointments with the cardiologist, that he was scheduled for an appointment with the cardiologist in October 2014, and that, "[the Veteran] states [the cardiologist] is treating [the Veteran] for some type of palpitation or arrhythmia."  This note suggests that outstanding private medical records exists which are potentially relevant to the request to reopen the claim for service connection for an irregular heartbeat.  Since it is not clear that further attempts to obtain the most recent records of the Veteran's cardiologist would be futile, the irregular heart beat claim must be remanded so that the RO may make reasonable efforts to obtain these records.  
 
Concerns Applicable to the Veteran's Claims Generally

The record indicates that the Social Security Administration (SSA) has found the Veteran to be disabled and eligible for social security disability payments.  Pursuant to its duty to assist the Veteran, VA must attempt to obtain relevant records from other Federal departments or agencies, including the SSA.  See 38 C.F.R. § 3.159(c)(2).   The only SSA document in the record is a letter which merely indicates that the Veteran qualifies as disabled for SSA purposes and indicates the amount of his monthly benefit.  It is not clear from the record whether or not the RO ever made a request to the SSA for the medical and other evidence relied on by the agency to determine that he was eligible.  It is also unclear whether SSA considered any of the disabilities at issue in this appeal when awarding benefits to the Veteran.  Therefore, the medical and claims processing records maintained by the SSA could potentially be relevant to all of the issues on appeal.  Accordingly, this appeal will be remanded so that the RO can make an appropriate records request to the SSA.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since April 2015.

2. The AOJ should send a request to SSA for all of the Veteran's records - not only medical records, but also all other SSA records, including but not limited to copies of the Veteran's application to the SSA and the SSA decision.  

If the requested records are found to be unavailable, this should be noted in the claims file and the Veteran should be notified that the AOJ could not obtain any records from SSA.

3. After obtaining the necessary authorization from the Veteran, the AOJ should attempt to obtain copies of the most recent records from a cardiologist whose treatment records concerning from the Veteran during 2009 and 2010 are currently part of the Veteran's electronic claims file.  The AOJ is advised that, according to the Veteran's VA treatment records, he was still having appointments with the cardiologist in October 2014.  
If the requested records are found to be unavailable, this should be noted in the claims file and the Veteran should be notified that the AOJ could not obtain the most recent records from the cardiologist.

4. Schedule the Veteran for new VA examination to assess the current severity of the Veteran's service-connected flat feet disability.  

The examiner should be asked to identify all current foot disorders and disabilities that and to indicate which, if any, of the identified disabilities can be attributed to the Veteran's service-connected flat feet.  The examiner's report should specifically discuss whether other foot conditions listed in the Veteran's VA treatment records, including arthritis, plantar fasciitis, chronic Achilles tendon tendonitis and onychomycosis are related to or associated with service-connected flat feet.  If the examiner determines that any foot symptoms, such as pain or limitation of motion, are attributable to a cause other than flat feet, the examiner should explain the reasons for that conclusion.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) and, to the extent possible, provide an assessment of the functional impairment after repeated use over time.  If feasible, the examiner should assess the additional functional impairment on repeated use over time or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should ask the Veteran to describe the frequency and duration of flare-ups and record the Veteran's response in his or her report.  

If the examiner determines that he or she cannot determine whether there would be additional limits on functional ability on repeated use or during flare-ups, or if he or she indicates that the extent of those additional limitations on functional ability cannot be quantified in terms of additional range of motion loss, the examiner should provide a thorough explanation for his or her inability to provide the requested opinion. That explanation should indicate whether the examiner obtained all tests and records that might reasonably illuminate the medical analysis.

5. The AOJ must ensure that all of the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  The AOJ should also consider the potential need for additional examinations and/or medical opinions based on its review of the information obtained as a result of the development described in these instructions.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







